Case: 2:13-cv-01213-EAS-CMV Doc #: 247 Filed: 08/14/19 Page: 1 of 3 PAGEID #: 8546




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

WILMINGTON TRUST COMPANY, a                               Case No. 2:13-CV-01213
Delaware corporation, acting in its capacity as
Owner Trustee of AEGCO Trust 1, and not in                Chief Judge Sargus
its individual capacity, et al.,
                                                          Magistrate Judge Vascura
                           Plaintiffs,

                    -against-

AEP GENERATING COMPANY, an Ohio
corporation, and INDIANA MICHIGAN
POWER COMPANY, an Indiana corporation,

                           Defendants.



                         STIPULATED ORDER TO STAY PROCEEDINGS

          This Stipulated Order To Stay Proceedings is stipulated and agreed to on this 14th day of

August 2019, by the parties in the above-captioned case. The parties hereto agree and the Court

orders as follows:

     1. WHEREAS, the Court stayed proceedings in this case pending the Court’s resolution of

          AEP Generating Company’s motion to modify the Consent Decree that was pending in

          the related environmental action, Case Number 2:99-cv-1182 at ECF Nos. 569, 575.

     2. WHEREAS, the Court ordered the parties to jointly request a scheduling conference and

          file a proposed case schedule setting forth any jointly proposed deadlines, as well as areas

          of disagreement, within thirty days after the Court’s resolution of AEP Generating

          Company’s motion to modify the Consent Decree.

     3. WHEREAS, the Consent Decree from the related environmental action was modified on

          July 17, 2019, Case Number 2:99-cv-1182 at ECF No. 606;

05597-00001/11022821.1                             1
Case: 2:13-cv-01213-EAS-CMV Doc #: 247 Filed: 08/14/19 Page: 2 of 3 PAGEID #: 8547




     4. WHEREAS, the parties are engaged in ongoing settlement discussions;

     5. NOW THEREFORE, the parties stipulate and agree to a stay of the proceedings in this

          case for 60 days. In the event the parties are unable to reach a mutually agreeable

          settlement, the parties further agree to jointly request a scheduling conference and file a

          proposed case schedule setting forth any jointly proposed deadlines, as well as areas of

          disagreement, at the end of the 60-day stay period.


DATED:          August 14, 2019

/s/ Stephen E. Chappelear, per auth.                   /s/ James B. Hadden
Stephen E. Chappelear, Trial Attorney                  James B. Hadden (0059315), Trial Attorney
(0012205)                                              MURRAY MURPHY MOUL + BASIL LLP
FROST BROWN TODD LLC                                   1114 Dublin Road
10 West Broad Street, Suite 2300                       Columbus, Ohio 43215
10 West Broad Street, Suite 2300                       hadden@mmmb.com
Columbus, OH 43215-3467
Phone: (614) 464-1211                                  Peter Calamari
Facsimile: (614) 464-1737                              Rollo Baker
SChappelear@fbtlaw.com                                 Jared E. Ruocco
                                                       Brian Campbell
Edward J. Shapiro                                      QUINN EMANUEL URQUHART &
LATHAM & WATKINS LLP                                   SULLIVAN, LLP
555 Eleventh Street, NW, Suite 1000                    51 Madison Avenue, 22nd Floor
Washington, DC 20004-1304                              New York, New York 10010-1601
Phone: (202) 637-2200                                  Phone: (212) 849-7000
Facsimile: (202) 637-2201                              Facsimile: (212) 849-7100
edward.shapiro@lw.com                                  petercalamari@quinnemanuel.com
                                                       rollobaker@quinnemanuel.com
                                                       jaredruocco@quinnemanuel.com
                                                       briancampbell@quinnemanuel.com

Counsel for Plaintiffs                                 Counsel for Defendants




05597-00001/11022821.1                             2
Case: 2:13-cv-01213-EAS-CMV Doc #: 247 Filed: 08/14/19 Page: 3 of 3 PAGEID #: 8548




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 14, 2019, the foregoing was electronically filed using the
Court’s CM/ECF System. Notice of and access to this filing will be provided through the
CM/ECF System.

          /s/ James B. Hadden
          James B. Hadden




05597-00001/11022821.1                          3
